DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 07/14/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-15, 18-20, and 22-27 are pending (claim set as filed on 07/14/2022).

Priority
	This application is a 371 of PCT/US2017/048682 filed on 08/25/2017 which has foreign priority applications to (IN) 201641029197 filed on 08/26/2016, (IN) 201641038513 filed on 11/10/2016, and (IN) 201741013414 filed on 04/14/2017.

Withdrawal of Rejections
The response and amendments filed on 07/14/2022 are acknowledged. Any previously applied minor objections and/or minor rejections, not explicitly restated herein for brevity, have been withdrawn necessitated by Applicant’s formal corrections and/or amendments. For the purposes of clarity of the record, the reasons for the Examiner’s withdrawal, and/or maintaining if applicable, of the essential claim rejections are detailed below in the Examiner’s response to arguments section. 
The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Interpretation
The claim’s limitations reciting “thereby” or “wherein” clauses does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. The MPEP at 2111.04 states that thereby or wherein clause limitations in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. In other words, the statements that merely describe the intended results or natural features of the process and if the prior art teaches the same steps and conditions as set forth in the claims, then the intended results should be inherent even if the reference is silent to such characteristics (see MPEP 2112.02). 

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC §112, Indefinite
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15, 18-20, and 22-27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claims 1, 5, 10, and 20 were amended to recite parenthetical expressions in various instances (e.g. “gentamycin (at a concentration of at least 0.45 µg/ml)” and therefore, are considered indefinite because the use of parentheses are Applicant’s intended examples or preferences but does not clearly indicates whether they are limitations. Hence, the metes and bounds of claims containing these words are unclear (see MPEP 2173.05(d): exemplary claim language). In other words, the use of parenthetical characters are permitted when Applicant is simply defining or abbreviating a claim term (e.g. methicillin-resistant staphylococcus aureus (MRSA) but it cannot be used to denote a claim limitation). It is suggested that Applicant delete the parentheses in the claims to remediate the rejection.
Claims 2-4, 6-9, 11-15, 18-19, and 22-27 are rejected because they are dependent claims that do not overcome the deficiencies of the rejected claim from which they depend.

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-15, 18-20, and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (Synergism between a Novel Chimeric Lysin and Oxacillin Protects against Infection by Methicillin-Resistant Staphylococcus aureus, 2010 - cited in the IDS filed on 02/25/2019) in view of Roach (Antimicrobial bacteriophage-derived proteins and therapeutic applications, published on 08/12/2015 - previously cited).
Daniel’s general disclosure is related to investigating the synergism between a chimeric lysin and current resistant-antibiotics for the treatment of nosocomial Staphylococcus aureus infections (see abstract & page 1603, left col.). Daniel discloses the bacteriophage endolysins (lysins) are a new class of antimicrobial agents that are emerging as effective agents for the prevention and treatment of bacterial infections (see page 1604, left col.) and further teaches a novel engineered chimeric lysin called ClyS (for chimeric lysin for staphylococci (see page 1604, left col, bottom ¶). 
Regarding the biofilm, Daniel teaches the broad anti-staphylococcal activity of ClyS and its ability to kill multidrug-resistant as well as biofilm-producing staphylococci in vitro makes ClyS a valuable treatment option for staphylococcal infection or the decolonization of skin and mucous membranes (see page 1607, left col. & page 1611, left col.). Daniel teaches both in vivo and in vitro testing models (see page 1604, left col.). 
	Regarding the concentration, Daniel teaches “ClyS shows synergistic interaction with vancomycin and oxacillin. A standard checkerboard broth microdilution assay was used to test the interaction of ClyS with vancomycin and ClyS with oxacillin to determine synergy. The ClyS MIC was 30 to 40 µg/ml for both strains tested, while the vancomycin MIC for VISA strain Mu50 was 16 µg/ml and the oxacillin MIC for MRSA strain COL was 64 µg/ml” (see page 1608, right col.). 
	Regarding the antibiotics, Daniel discloses linezolid, daptomycin, et. al. and further suggests that current antibiotics to which MRSA strains are resistant may be resurrected as viable candidates in the treatment of MRSA when used in combination with other agents, offering a new dimension to a dwindling list of potential anti-infectives for this pathogen (see page 1603, right col.). 
	However, Daniel does not teach: a P128 chimera at a concentration of at least 0.25 µg/mL (base claims 1, 5, 10, and 20’s limitation).
Roach’s general disclosure relates to a review the current preclinical state of using phage-derived endolysins, virion-associated peptidoglycan hydrolases, polysaccharide depolymerases, and holins for the treatment of bacterial infection (see abstract & Introduction). Roach discloses “Clinical trials are under way such as the combined Phase I (safety) and Phase II (efficacy) trial for intra-nasal use of P128 by GangaGen … for the treatment of S. aureus” (see page 5, right col. & Table 1: Summary). Roach teaches “chimeric enzyme (P128), which displayed higher anti-staphylococcal activity than Lys16 on clinical isolates of S. aureus including MRSA. To date, the chimeric enzyme P128 is the only VAPGH therapeutically tested in an animal model of bacterial infection” (see pages 10-11, adjoining last and first ¶). 
Roach explicitly mentions “Given the PGH similarities between VAPGH and endolysins, it is likely that newly characterized VAPGH will have therapeutic capabilities against Gram-positive pathogens similar to endolysins in further animal models of bacterial infection and disease” (see Roach at pages 10-11, adjoining last and first ¶).
Regarding the antibiotics, Roach discloses using endolysins in combination with antibiotics can revive the efficacy of overused or less efficient antibiotics. ClyS is also synergistic with the antibiotics vancomycin and oxacillin (see page 8, right col.). 
Regarding the biofilm limitations, Roach discloses biofilms are found in the natural, industrial, and medical environments and consist of microorganisms embedded in a glycocalyx that is composed in part of microbial produced EPS that can serve as a structural backbone of the biofilm (see page 12, left col.). Roach teaches biofilm forming and planktonic isolates of S. aureus in vitro (see page 8, left col. & page 12, left col.). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ or substitute a P128 chimera such as taught by Roach in the method of Daniel. The ordinary artisan would have been motivated to do so is because Roach suggest that “Given the PGH similarities between VAPGH and endolysins, it is likely that newly characterized VAPGH will have therapeutic capabilities against Gram-positive pathogens similar to endolysins in further animal models of bacterial infection and disease”. In other words, Roach is suggesting that P128 chimera is similar to endolysins and therefore, following the guidance of the cited reference, one of ordinary skill in the art would have reason to believe that a P128 chimera would be synergistic with current drug-resistant antibiotics.
	Furthermore, regarding the claimed concentrations of the therapeutic agents, the primary reference of Daniel suggests “As an option, current antibiotics to which MRSA strains are
resistant may be resurrected as viable candidates in the treatment of MRSA when used in combination with other agents, offering a new dimension to a dwindling list of potential anti-infectives for this pathogen”. Daniel goes on to perform synergy testing of endolysin (ClyS) with oxacillin or vancomycin at different concentration to determine the minimum inhibitory concentration (MIC) and the synergy effects (see Daniel at page 1605, right col.). Based upon the overall objective provided by the cited with respect maximizing the synergy effects of the antibiotics, the adjustments of particular conventional working conditions (e.g., concentration) is deemed a matter of judicious selection and routine optimization which is well within the purview of the skill artisan. Therefore, the disclosures establish the conditions of variable parameters such that one of ordinary skill in the art would recognize that the concentration is a result effective variable dependent upon the synergy effects on staphylococcus. This is motivation for someone of ordinary skill in the art to practice or test the parameter widely to find those that are functional or optimal which then would be inclusive or cover the steps as instantly claimed. 

Claims 6, 11, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel in view of Roach as applied to claims 1-15, 18-20, and 22-27 above, and in further view of Junjappa (Efficacy of anti-staphylococcal protein P128 for the treatment of canine pyoderma: potential applications, 2013 - cited in the IDS filed on 02/25/2019).
The combined teachings of Daniel in view of Roach is discussed above.
However, Daniel-Roach does not teach: wherein the antibiotic is gentamycin, ciprofloxacin, tigecycline, co-trimethaxazole, or azithromycin (claims 6, 11, and 22-23).
Junjappa discloses that P128 was found to be a potent convenient proteinaceous drug for the treatment of staphylococcal pyoderma in dogs (see title & abstract). Junjappa teaches that P128 is an anti-staphylococcal protein and is active against all types of staphylococcus including MRSA (see page 218, left col.). Junjappa teaches “twenty four antibiotics that are widely used in veterinary practice were tested. Antibiotic susceptibility and resistant pattern for all these isolates were assessed and recorded. Since there has been reports of low specificity (55.9 %) of oxacillin for antibiotic susceptibility testing (Stepanovic et al. 2006) and several antibiotics like meropenem, cefazolin, cefamandole, cefuroxime, cefotetan, cefoperazone, cefotaxime, ceftriaxone, moxalactam, cefaclor, and cefprozil serve as surrogate markers of oxacillin resistance, we restricted to the use of two of the surrogate markers namely cefazolin and ceftriaxone for the antibiogram study in place of oxacillin” (see page 218, right col., and Table 1 which discloses cephazolin, ciprofloxacin, and gentamycin). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim to employ or try the antibiotics of gentamycin or ciprofloxacin, such as taught by Junjappa in the method of Daniel-Roach as a combination administration therapy against Staphylococcus in a subject. The ordinary artisan would have been motivated to do so is because the MPEP 2141(III) provides exemplary rationales that may support a conclusion of obviousness which includes: (a) combining prior art elements according to known methods to yield predictable results; (b) simple substitution of one known element for another to obtain predictable results; or (e) obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. In the instant case, to one of ordinary skill in the art, it is well-established and widely recognized that the bacteria Staphylococcus is becoming commonly resistant to current antibiotics. Both the references of Daniel-Roach and Junjappa are directed to new therapeutic approaches utilizing the chimeric protein P128 against Staphylococcus, and in particular, the reference of Roach teaches “using endolysins in combination with antibiotics can revive the efficacy of overused or less efficient antibiotics” (see Roach at page 8, right col.). The reference of Junjappa recognizes widely used antibiotics against Staphylococcal isolates that includes, for example, the antibiotics of gentamycin or ciprofloxacin. Therefore, one of ordinary skill in the art following the guidance of the cited references would have reasonably envisaged administering P128 with the antibiotics of gentamycin or ciprofloxacin as a combination therapy having synergistic actions against Staphylococcus isolates. The ordinary artisan would have had a reasonable expectation of success is because both references are directed to utilizing P128 and antibiotics for Staphylococcus. Accordingly, the claimed invention is prima facie obvious in light of the arts.

Examiner’s Response to Arguments
Applicant’s amendments and arguments filed on 07/14/2022 have been fully considered. The previous claim rejection from the last office action has been withdrawn necessitated by Applicant’s amendments to include new antibiotic concentrations limitations. However, a new grounds of rejection is set forth herein utilizing a new primary reference by Daniel to address the newly claimed features. The previously cited references of Roach and Junjappa are reprised as secondary references because they remain applicable for addressing the other claim limitations.
In response to Applicant’s argument (addressing page 8 of the remarks) that “the Roach reference teaches nothing of the synergistic use of P128 with one of the above named antibiotics, especially nothing in the concentration ranges now recited”, as noted above, the primary reference of Daniel addresses the concentration limitations. In particular, Daniel discloses testing the synergy effects of ClyS (an endolysin) at 30-40 µg/mL with other antibiotics (e.g. vancomycin at 16 µg/mL) (see Daniel at page 1608, right col.). In other words, Daniel is testing levels of different antibiotic concentrations to determine synergy. The secondary reference of Roach discloses and suggests that P128 is similar to endolysins having therapeutic capabilities against Gram-positive pathogens similar to endolysins. Moreover, the cited references provides ample guidance regarding synergism and reviving the use of drug-resistant antibiotics. 
In response to Applicant’s argument that (addressing page 9 of the remarks) that “the inventive gist of the claimed subject matter is the synergistic effect achieved by the combined use of P128 and antibiotic” thereby rendering the claimed invention non-obvious over the prior art, this argument is not persuasive because mere allegations of synergism (unexpected results) does not automatically confer an allowance or patentability. The reason is because the cited prior art references provides a lot of guidance of synergism wherein establishing obviousness is based upon a preponderance or totality of evidence. The MPEP at 716.02(c) states that:
II.    EXPECTED BENEFICIAL RESULTS ARE EVIDENCE OF OBVIOUSNESS
"Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967) (resultant decrease of dental enamel solubility accomplished by adding an acidic buffering agent to a fluoride containing dentifrice was expected based on the teaching of the prior art); Ex parte Blanc, 13 USPQ2d 1383 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a process of sterilizing a polyolefinic composition which contains an antioxidant with high-energy radiation. Although evidence was presented in appellant’s specification showing that particular antioxidants are effective, the Board concluded that these beneficial results would have been expected because one of the references taught a claimed antioxidant is very efficient and provides better results compared with other prior art antioxidants.).
Accordingly, the synergist effects would have been expected to one of ordinary skill following the guidance of the cited references. 
	In response to Applicant argument that Roach pertains to the treatment of MRSA sepsis and not the treatment of a Staphylococcus biofilm which is far more difficult to treat than a bacterial infection, the primary reference of Daniel recognizes staphylococcus nosocomial infections including biofilm-producing strains. Daniel suggests “the broad anti-staphylococcal activity of ClyS and its ability to kill multidrug-resistant as well as biofilm-producing staphylococci in vitro makes ClyS a valuable treatment option for staphylococcal infection or the decolonization of skin and mucous membranes” (see Daniel at page 1611, left col.). 

Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653